2/3/2015                                                                       TDCJ Offender Details

                                                                                                       TDCJ Home   B«S New Offender Search
 Hii^T.vi'n^iiinHiiria^iih'iiiiMTrMiiii


   Offender Information Details
     Return to Search list




   SID Number:                                                             06337309

   TDCJ Number:                                                            01686967

   Name:                                                                   CERVANTES,FRANCISCO

   Race:                                                                   H

   Gender:                                                                 M

   DOB:                                                                    1983-07-28

   Maximum Sentence Date:                                                  2034-12-09

   Current Facility:                                                       FERGUSON

   Projected Release Date:                                                 2034-12-09

   Parole Eligibility Date:                                                2022-06-09

   Offender Visitation Eligible:                                           YES

   Information provided is updated once daily during weekdays and multiple times
   per day
   on visitation days. Because this information is subject to change, family
   members and
   friends are encouraged to call the unit prior to traveling for a visit.



   SPECIAL INFORMATION FOR SCHEDULED RELEASE:


   Scheduled Release Date:                                              Offender is not scheduled for release at
                                                                        this time.

   Scheduled Release Type:                                              Will be determined when release date is
                                                                        scheduled.

   Scheduled Release                                                    Will be determined when release date is
   Location:                                                            scheduled.




       Parole Review Information

   Offense History:
   I . Offense                               ,                   Sentence                         Case      Sentence (YY-Mf
http://offender.tdcj .state.tx.us/OffenderSearch/offenderDetail.action?sid= 06337309                                                         1/2
2/3/2015                                                                      TDCJ Offender Details

           Date                    Offense                          Date              County      No.      DD)       I
      2005-11-10              MANSLAUGHTER                       2006-10-19           HARRIS    1054019   8-00-00    J
                          AGG ROBBERY W/DDLY
      2009-11-16
                                       WPN
                                                                 2010-12-02           HARRIS    1244022   25-00-00   I


     Return to Search list




   The Texas Department of Criminal Justice updates this information regularly to ensure that it is
   complete and accurate, however this information can change quickly. Therefore, the information on
   this site may not reflect the true current location, status, scheduled termination date, or other
   information regarding an offender.

   For questions and comments, you may contact the Texas Department of Criminal Justice, at (936)
   295-6371 or webadmin(cp.tdcj.texas.gov. This information is made available to the public and law
   enforcement in the interest of public safety. Any unauthorized use of this information is forbidden and
   subject to criminal prosecution.


                                                 New Offender Search                   TDCJ Home Page




http://offender.tdcj .state.tx.us/OffenderSearch/offenderDetail.action?sid=06337309                                      2/2